               Case 2:21-bk-12222-ER                    Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                     Desc
                                                        Main Document    Page 1 of 36

Fill in this information to identify your case:

United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA: LOS ANGELES DIVISION

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                collab9, LLC, a Delaware limited liability company

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  21515 Hawthorne Blvd., Suite 200
                                  Torrance, CA 90503
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Los Angeles                                                     Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.collab9.com


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 2:21-bk-12222-ER                      Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                    Desc
                                                            Main Document    Page 2 of 36
Debtor    collab9, LLC, a Delaware limited liability company                                           Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5191

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                               The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                   debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                 proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                 A plan is being filed with this petition.
                                                                 Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                                 The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                                 The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                                  Case number
                                                 District                                 When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                 page 2
                 Case 2:21-bk-12222-ER                           Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                       Desc
                                                                 Main Document    Page 3 of 36
Debtor    collab9, LLC, a Delaware limited liability company                                              Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                              50-99                                            5001-10,000                                 50,001-100,000
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                Case 2:21-bk-12222-ER              Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                             Desc
                                                   Main Document    Page 4 of 36
Debtor   collab9, LLC, a Delaware limited liability company                             Case number (if known)
         Name

                                 $50,001 - $100,000                         $10,000,001 - $50 million            $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                        $50,000,001 - $100 million           $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                      $100,000,001 - $500 million          More than $50 billion




Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 4
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 5 of 36
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 6 of 36
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 7 of 36
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 8 of 36
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 9 of 36




                              

                                6
                                               




                                   


                                  




                                        
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 10 of 36
                    Case 2:21-bk-12222-ER                            Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                             Desc
                                                                     Main Document    Page 11 of 36

 Fill in this information to identify the case:
 Debtor name collab9, LLC, a Delaware limited liability company
 United States Bankruptcy Court for the: CENTRAL DISTRICT OF                                                                                          Check if this is an
                                                CALIFORNIA: LOS ANGELES
                                                DIVISION
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Avaya, Inc.                     Bernie Barlow                   Loan                   Disputed                                                                    $11,468,493.16
 4655 Great America
 Parkway                         barlow@avaya.com
 Santa Clarita, CA               (408) 562-3449
 95054
 Equinix Inc                                                     Data Center                                                                                              $38,808.06
 One Lagoon Drive,               billing@equinix.com
 4th Floor                       (866) 979-3749
 Redwood City, CA
 94065
 Solarwinds                                                      Trade Vendor                                                                                             $13,368.96
 7171 Southwest                  accounting@solarwi
 Parkway Bldg 400                nds.com
 Austin, TX 78735                (512) 682-9300
 Insight Direct USA                                              Trade Vendor                                                                                             $10,980.96
 6820 S.Harl Ave                 invoicingNA@insight
 Tempe, AZ 85283                 .com
                                 (877) 776-0610
 XO Communication                                                Trade Vendor                                                                                               $6,541.81
 One Verizon Way                 invoiceinquiry@veriz
 Basking Ridge, NJ               on.com
 07920                           (800) 569-8799
 Lumen                                                           Trade Vendor                                                                                               $5,827.10
 1025 Eldorado Blvd.             Billing@Lumen.com
 Broomfield, CO                  (877) 253-8353
 80021
 Allied Digital Services         Kapil Mehta                     Trade Vendor                                                                                               $5,000.00
 LLC
 680 Knox Street, Ste.           Creditcustcare@allie
 200                             ddigital.net
 Torrance, CA 90502              (310) 431-3904
 Axelliant                       Adnan Khan           Trade Vendor                                                                                                          $2,845.13
 21250 Hawthorne
 Blvd, Ste 500                   adnan.khan@axellia
 Torrance, CA 90503              nt.com
                                 (424) 535-1100


Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 2:21-bk-12222-ER                            Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                             Desc
                                                                     Main Document    Page 12 of 36


 Debtor    collab9, LLC, a Delaware limited liability company                                                 Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Freshworks Inc.                                                 Trade Vendor                                                                                               $2,526.48
 2950 South Delaware             billing@freshworks.c
 St. 2nd Fl                      om
 San Mateo, CA 94403             (866) 832-3090
 Zones Inc                                                       Trade Vendor                                                                                               $1,702.70
 1102 15th Street S.W.           Invoicing@zones.co
 Suite 102                       m
 Auburn, WA 98001                (800) 570-2410
 Open Text Inc                                                   Trade Vendor                                                                                               $1,336.60
 2950 S Delaware                 accounts.receivable
 Street                          @opentext.com
 Bay Meadows Statn 3             (610) 966-2423
 Bldg 3rd&4th Fl
 San Mateo, CA 94403
 Subsentio, LLC                                                  Trade Vendor                                                                                               $1,038.00
 2001 E. Easter                  accounting@subsen
 Avenue Suite 302                tio.com
 Centennial, CO                  (303) 794-6936
 80122
 GTT Communication,                                              Trade Vendor                                                                                                 $773.68
 Inc.                            billing@gtt.net
 7900 Tysons One                 (646) 214-4137
 Place, Ste 1450
 Mc Lean, VA 22102
 Intrado Life & Safety,                                          Trade Vendor                                                                                                 $703.50
 Inc.                            SafetySvcs_Billing@
 11808 Miracle Hills             intrado.com
 Drive                           (402) 571-3200
 Omaha, NE 68154
 Law Office of Stephen           Stephen Bozzo                   Legal Services                                                                                               $250.00
 E Bozzo PLLC
 1433 Harle PI SW                seblawoffices1@veri
 Leesburg                        zon.net
 Leesburg, VA 20175              (703) 217-7143
 Key-Rite Security                                               Trade Vendor                                                                                                   $39.18
 Lock & Safe                     ssandoval@key-rite.
 5570 E. Yale Ave.               com
 Denver, CO 80222                (303) 759-5013




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
     Case 2:21-bk-12222-ER                        Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                                    Desc
                                                  Main Document    Page 13 of 36


Attorney or Party Name, Address, Telephone & FAX Nos., and State Bar No. &         FOR COURT USE ONLY
Email Address
Victor A. Sahn (CA State Bar No. 97299)
 vsahn@sulmeyerlaw.com
SulmeyerKupetz
A Professional Corporation
333 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
213.626.2311 Fax: 213.629.4520




   Attorney for: Debtor
                                                UNITED STATES BANKRUPTCY COURT
                                                 CENTRAL DISTRICT OF CALIFORNIA

In re:                                                            CASE NO.:
         collab9, LLC, a Delaware limited liability company       ADVERSARY NO.:
                                                       Debtor(s), CHAPTER: 11

                                                                  Plaintiff(s),
                                                                                    CORPORATE OWNERSHIP STATEMENT
                                                                                       PURSUANT TO FRBP 1007(a)(1)
                                                                                         and 7007.1, and LBR 1007-4

                                                                                                                   [No hearing]
                                                              Defendant(s).

Pursuant to FRBP 1007(a)(1) and 7007.1, and LBR 1007-4, any corporation, other than a governmental unit, that is a debtor in
a voluntary case or a party to an adversary proceeding or a contested matter shall file this Statement identifying all its parent
corporations and listing any publicly held company, other than a governmental unit, that directly or indirectly own 10% or more
of any class of the corporation’s equity interest, or state that there are no entities to report. This Corporate Ownership
Statement must be filed with the initial pleading filed by a corporate entity in a case or adversary proceeding. A supplemental
statement must promptly be filed upon any change in circumstances that renders this Corporate Ownership Statement
inaccurate.

I, Kevin Schatzle                                                             , the undersigned in the above-captioned case, hereby declare
                 (Print Name of Attorney or Declarant)
under penalty of perjury under the laws of the United States of America that the following is true and correct:




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 14 of 36
     Case 2:21-bk-12222-ER                        Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15                                                    Desc
                                                  Main Document    Page 15 of 36



                     Addendum to Corporate Ownership Statement Pursuant to
                  F.R.B.P. 1007(a)(1) and 7007.1, and Local Bankruptcy Rule 1002-5
The following entities, other than the debtor or a governmental unit, directly or indirectly own 10% or more of any
class of the corporation’s(s’) equity interests:
 Dinco Inc.
 21515 Hawthorne Blvd., Ste 200
 Torrance, CA 90503
 Dollab, LLC
 10655 NE 4th Street, Suite 700
 Bellevue, WA 98004




___________________________________________________________________________
                This form is optional. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
December 2012                                                                                                F 1007-4.CORP.OWNERSHIP.STMT
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 16 of 36
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 17 of 36
    Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                            Main Document    Page 18 of 36


}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       United States Trustee
                       915 Wilshire Boulevard
                       Suite 1850
                       Los Angeles, CA 90017


                       Victor A. Sahn
                       SulmeyerKupetz
                       A Professional Corporation
                       333 South Grand Avenue, Suite 3400
                       Los Angeles, CA 90071
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 19 of 36



                   1881 9th Acquisition LLC
                   c/o CBRE Asset Services
                   Attn Property Manager
                   1050 Walnut St., Suite 220
                   Boulder, CO 80302


                   1881 9th Acquisition LLC
                   c/o J.P. Morgan Asset Management
                   Attn Dan Minkoff
                   277 Park Avenue, 36th Floor
                   New York, NY 10172


                   1881 9th Acquisition LLC
                   1881 9th Street
                   Boulder, CO 80302


                   A-Lign
                   400 N Ashley Drive, Ste 1325
                   Tampa, FL 33602


                   Acunetix
                   220 Industial Blvd., Ste 102
                   Austin, TX 78745


                   ADP, LLC
                   PO Box 31001-1874
                   Pasadena, CA 91110-1874


                   Alien Vault Inc.
                   1100 Park Place, Ste 300
                   San Mateo, CA 94403


                   Allen Federal Business Partners
                   1451 Highwood Drive
                   Mc Lean, VA 22101
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 20 of 36



                   Allied Digital Services LLC
                   680 Knox Street, Ste. 200
                   Torrance, CA 90502


                   American Registry for Internet Numb
                   P.O. Box 759477
                   Baltimore, MD 21275-9477


                   American United Life
                   Attn Michelle Hall
                   225 Broadway, Ste 500
                   San Diego, CA 92101


                   American United Life
                   One America Square
                   PO Box 368
                   Indianapolis, IN 46206-0368


                   Apoyo Tech
                   1st Floor Evacuee Trust Complex
                   Sir Agha Khan Road
                   Islamabad, 44000
                   Pakistan


                   Applicant Insight
                   PO Box 458
                   New Port Richey, FL 34656


                   Arizona Dept of Revenue
                   1600 West Monroe St.
                   Phoenix, AZ 85007


                   Arizona Dept of Revenue
                   P.O. BOX 52153
                   Phoenix, AZ 85072-2153
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 21 of 36



                   Attiazaz Din
                   948 Paseo La Cresta
                   Palos Verdes Peninsula, CA 90274


                   Avaya Federal Solutions, Inc.
                   Attn: Jerry Dotson
                   12730 Fair Lakes Circle
                   Fairfax, VA 22033


                   Avaya, Inc.
                   4655 Great America Parkway
                   Santa Clarita, CA 95054


                   Avertium LLC
                   FKA Terra Verde LLC
                   P.O. Box 45756
                   Baltimore, MD 21297-5756


                   Axelliant
                   21250 Hawthorne Blvd, Ste 500
                   Torrance, CA 90503


                   Blue Shield of California
                   PO Box 629032
                   Oregon House, CA 95962-9032


                   BluLogix, LLC
                   1356 Beverly Rd., Ste 300
                   Mc Lean, VA 22101


                   BluLogix, LLC
                   737 Walker Road, Ste 3
                   Great Falls, VA 22066
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 22 of 36



                   Boulder County Treasurer
                   PO Box 471
                   Boulder, CO 80306


                   Brian Campbell
                   60 Youngwood Road
                   Pittsburgh, PA 15228


                   Bryan Birchfield
                   8300 Periwinkle Pl
                   Fairfax Station, VA 22039


                   Bryan Cave Leighton, et al.
                   Attn: Jessica R. Maziarz
                   One Renaissance Square
                   2 N. Central Ave., Ste. 2100
                   Phoenix, AZ 85004-4406


                   Bryan Cave Leighton, et al.
                   Attn: Lawrence G. Scarborough
                   One Renaissance Square
                   2 N. Central Ave., Ste. 2100
                   Phoenix, AZ 85004-4406


                   Bryan Cave Leighton, et al.
                   Attn: Jacob A. Kramer
                   One Renaissance Square
                   2 N. Central Ave., Ste. 2100
                   Phoenix, AZ 85004-4406


                   CA Dept. of Tax and Fee Admin
                   450 N Street
                   Sacramento, CA 94279-0088


                   CA Public Utility Commission
                   Communictions Division
                   505 Van Ness Avenue
                   San Francisco, CA 94102
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 23 of 36



                   California Dept of Tax & Fee Admin
                   PO Box 942879
                   Sacramento, CA 94249-0088


                   California Franchise Tax Board
                   PO BOX 942857
                   Sacramento, CA 94257-0531


                   California Public Utility Commissio
                   Communictions Division
                   505 Van Ness Avenue
                   San Francisco, CA 94102


                   City of Auburn
                   Business Taxes - UUT
                   25 West Main Street
                   Auburn, WA 98001-4998


                   City of Boulder
                   Boulder Business and Sales Taxes
                   P.O. Box 791
                   Boulder, CO 80306-0791


                   City of Los Angeles
                   Dept of Finance
                   200 N. Spring St, Room 101
                   Los Angeles, CA 90010


                   City of Portland
                   PO Box 745
                   Portland, OR 97207


                   City of Portland
                   Comm Tech Office, Attn: Kim Daschel
                   111 SW Columbia St, Suite 600
                   Portland, OR 97201
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 24 of 36



                   City of Sacramento
                   Revenue Division
                    915 “I” Street, Room 1214
                   Sacramento, CA 95814-2604


                   City of Stockton - Admin Svcs Dept
                   425 North El Dorado Street
                   PO Box 2107
                   Stockton, CA 95201


                   City of Torrance
                   Business Licenses Dept
                   3031 Torrance Blvd
                   Torrance, CA 90503


                   CLPF 9th Street Boulder LLC
                   1881 9th Street
                   Boulder, CO 80302


                   CLPF 9th Street Boulder LLC
                   c/o CBRE Attn Nina McGarvey
                   1881 9th Street
                   Boulder, CO 80302


                   CLPF 9th Street Boulder LLC
                   C/O Clarion Partners
                   230 Park Avenue, 12th Floor
                   New York, NY 10169


                   Colorado Dept of Revenue
                   Denver, CO 80261-0006



                   Comptroller - State of Maryland
                   Revenue Administration Division
                   110 Carroll Street
                   Annapolis, MD 21411-0001
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 25 of 36



                   Compunetix
                   2420 Mosside Boulevard
                   Monroeville, PA 15146


                   Connectivity
                   7900 Tysons One Place, Suite 1450
                   Mc Lean, VA 22102


                   Delaware Division of Revenue
                   P.O. Box 8703
                   Wilmington, DE 19899-8703


                   Dinco Inc.
                   21515 Hawthorne Blvd, # 200
                   Torrance, CA 90503


                   District of Columbia
                   Office of Tax and Revenue
                   PO Box 96193
                   Washington, DC 20090-6193


                   Dollab, LLC
                   10655 NE 4th Street, Suite 700
                   Bellevue, WA 98004


                   Equinix Inc
                   One Lagoon Drive, 4th Floor
                   Redwood City, CA 94065


                   FedEx Corporation
                   P.O. Box 7221
                   Pasadena, CA 91109-7321
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 26 of 36



                   Franchise Tax Board
                   Bankruptcy Section, MS: A-340
                   P. O. Box 2952
                   Sacramento, CA 95812-2952


                   Freshworks Inc.
                   2950 South Delaware St. 2nd Fl
                   San Mateo, CA 94403


                   Gina Lim
                   6751 Altamor Drive
                   Los Angeles, CA 90045


                   GTT Communication, Inc.
                   7900 Tysons One Place, Ste 1450
                   Mc Lean, VA 22102


                   HealthEquity Inc
                   15 W Scenic Pointe Dr, Ste 100
                   Draper, UT 84020


                   IBM Credit LLC
                   3039 Cornwallis Rd
                   Durham, NC 27709


                   Insight Direct USA
                   6820 S.Harl Ave
                   Tempe, AZ 85283


                   Insight Enterprises, Inc.
                   Attn. Chief Legal Officer
                   6820 So. Harl Ave
                   Tempe, AZ 85283
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 27 of 36



                   Internal Revenue Service
                   Ogden, UT 84201-0033



                   Internal Revenue Service
                   P.O. Box 7346
                   Philadelphia, PA 19101-7346


                   Intrado Life & Safety, Inc.
                   11808 Miracle Hills Drive
                   Omaha, NE 68154


                   Javed Latif
                   2406 Hill Lane
                   Redondo Beach, CA 90278


                   Kevin B. Schatzle
                   9400 Mitchell Ct.
                   Longmont, CO 80503


                   Key-Rite Security Lock & Safe
                   5570 E. Yale Ave.
                   Denver, CO 80222


                   Law office of Herbert Hafif
                   269 W. Bonita Ave
                   Claremont, CA 91711


                   Law Office of Herbert Hafif
                   Attn: Michael Dawson
                   269 W. Bonita Ave.
                   Claremont, CA 91711
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 28 of 36



                   Law Office of Herbert Hafif
                   Attn: Greg K. Hafif
                   269 W. Bonita Ave.
                   Claremont, CA 91711


                   Law Office of Stephen E Bozzo PLLC
                   1433 Harle PI SW Leesburg
                   Leesburg, VA 20175


                   LAZ Karp Associates, LLC
                   15 Lewis Street
                   Hartford, CT 06103


                   Lesnick Prince & Pappas LLP
                   Attn: Matthew A. Lesnick
                   315 West Ninth Street, Suite 705
                   Los Angeles, CA 90015


                   Lincoln National Life Insurance Co
                   8801 Indian Hill Drive
                   Omaha, NE 68114


                   Los Angeles County Tax Collector
                   225 N. Hill St., Room 122
                   Los Angeles, CA 90012


                   Lumen
                   1025 Eldorado Blvd.
                   Broomfield, CO 80021


                   Marsh USA, Inc.
                   1166 Avenue of the Americas
                   New York, NY 10036
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 29 of 36



                   Mechanics Bank
                   Attn: Nico di Donato
                   18400 Von Karman Ave., Ste 100
                   Irvine, CA 92612


                   Morgan Lewis Bockius, LLP
                   Attn: Bryan Godol
                   600 Anton Blvd., Suite 1800
                   Costa Mesa, CA 92626


                   Mustafa Baig
                   24237 Park Street
                   Torrance, CA 90505


                   New York Dept of Tax & Finance
                   State Processing Center
                   PO Box 15198
                   Albany, NY 12212-5198


                   New York Dept of Tax & Finance
                   Bankruptcy Section
                   PO Box 5300
                   Albany, NY 12205-0300


                   North Carolina Secretary of State
                   2 South Salisbury Street
                   Raleigh, NC 27601


                   Ohio Dept of Taxation
                   Business Compliance
                   PO Box 2678
                   Columbus, OH 43216-2678


                   Ohio Dept of Taxation
                   PO Box 2478
                   Columbus, OH 43216-2476
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 30 of 36



                   Open Text Inc
                   2950 S Delaware Street
                   Bay Meadows Statn 3 Bldg 3rd&4th Fl
                   San Mateo, CA 94403


                   Osler Hoskin & Harcourt
                   1000 Rue De La Gauchetiere Qust
                   Bureau 2100
                   Montreal, Canada H3B 4W5


                   Pasadena Department of Finance
                   100 North Garfield. Ave Room N123
                   Pasadena, CA 91109-7215


                   PCM, Inc.
                   Attn: Chief Legal Officer
                   1940 E. Mariposa St.
                   El Segundo, CA 90245


                   PhoenixHR LLC
                   2614 Voorhee Avenue, Suite B
                   Redondo Beach, CA 90278


                   PhoenixHR, LLC
                   948 Paseo La Cresta
                   Palos Verdes Peninsula, CA 90274


                   Presidio Networked Solutions LLC
                   Attn: General Counsel
                   121 Sunset Hills Road, Suite 202
                   Reston, VA 20190


                   Public Storage
                   3501 Lomita Blvd
                   Torrance, CA 90505
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 31 of 36



                   Regus Corporation
                   15305 Dallas Parkway Suite 400
                   Addison, TX 75001


                   Regus Management Group, LLC
                   21515 Hawthorne Blvd., Ste 200
                   Torrance, CA 90503


                   Ribbon Comm Operating Co Inc
                   4 Technology Park Drive
                   Westford, MA 01886


                   Rolka Loube-Interstate TRS
                   PO Box 62634
                   Baltimore, MD 21264-2631


                   Securecomm, LLC
                   Attn: Michael W. Chase
                   10655 NE 4th Street, Suite 700
                   Bellevue, WA 98004


                   Sheppard Mullin Richter Hampton, LL
                   2099 Pennsylvania Ave., NW Ste 100
                   Washington, DC 20006-6801


                   Solarwinds
                   7171 Southwest Parkway Bldg 400
                   Austin, TX 78735


                   Specops Software USA Inc
                   1500 Walnut St, Ste 1304
                   Philadelphia, PA 19102
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 32 of 36



                   State of Florida
                   Florida Dept. of Revenue
                   5050 W. Tennessee St.
                   Tallahassee, FL 32399-0135


                   State of Hawaii
                   Hawaii Dept. of Taxation
                   PO Box 3559
                   Honolulu, HI 96811-3559


                   State of Illinois
                   Illinois Department of Revenue
                   P.O. Box 19031
                   Springfield, IL 62794-9053


                   State of Maryland
                   Maryland State Dept of Revenue
                   301 W. Preston St.
                   Baltimore, MD 21201-2395


                   State of Massachusetts
                   Massachusetts Dept of Revenue
                   PO Box 7017
                   Boston, MA 02204


                   State of Missouri
                   Missouri Taxation Division
                   P.O. Box 3000
                   Jefferson City, MO 65105-3000


                   State of New Mexico
                   New Mexico Taxation & Revenue Dept
                   P. O. Box 25122
                   Santa Fe, NM 87504-5122


                   State of North Carolina
                   North Carolina Dept of Revenue
                   P.O. Box 25000
                   Raleigh, NC 27640-0640
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 33 of 36



                   State of Pennsylvania
                   Pennsylvania Dept of Revenue
                   PO Box 280905
                   Harrisburg, PA 17128-0905


                   State of South Carolina
                   South Carolina Dept of Revenue
                   PO Box 125
                   Columbia, SC 29214-0037


                   State of Texas
                   Texas Comptroller of Public Accts
                   P.O. Box 149348
                   Austin, TX 78714-9348


                   State of Utah
                   Utah State Tax Commission
                   210 N 1950 W
                   Salt Lake City, UT 84134


                   State of Virginia
                   Virginia Dept of Taxation
                   1957 Westmoreland Street
                   Richmond, VA 23230


                   State of Virginia
                   Virginia Dept of Taxation
                   PO Box 1115
                   Richmond, VA 23218


                   State of Washington
                   Washington State Dept of Revenue
                   PO Box 9034
                   Olympia, WA 98507-9034


                   State of Washington
                   Dept of Revenue Taxpayer Acct Admin
                   PO Box 47476
                   Olympia, WA 98504-7476
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 34 of 36



                   Steven Boberski
                   7881 Virginia Oaks Drive
                   Gainesville, VA 20155


                   Subsentio, LLC
                   2001 E. Easter Avenue Suite 302
                   Centennial, CO 80122


                   Tech Data, Inc.
                   131 S Dearborn, 6th Floor
                   Chicago, IL 60603


                   UBS Financial Services Inc.
                   Attn: Luis NIn
                   888 San Clemente, Ste. 300
                   Newport Beach, CA 92660-6369


                   Universal Service Administrative Co
                   2000 L Street NW, Suite 200
                   Washington, DC 20036


                   Universal Service Administrative Co
                   2000 L Street NW, Suite 200
                   Washington, DC 20036-3000


                   Universal Service Administrative Co
                   Form 499 Data Collection Agent
                   700 12th Street, N.W. Suite 900
                   Washington, DC 20005


                   Verizon Sourcing LLC
                   Attn Sethia Johnson
                   Subcontract Manager G2-2-503
                   22001 Loudoun County Parkway
                   Ashburn, VA 20147
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 35 of 36



                   Verizon Sourcing LLC
                   Verizon Legal Dpt, Public Sector
                   Building E1, Floor 3
                   22001 Loudoun County Parkway
                   Ashburn, VA 20147


                   Verizon Sourcing LLC
                   5055 North Point Parkway
                   Alpharetta, GA 30022


                   Verizon/WITS 3
                   Attn WITS3
                   10421 Fairfax Blvd
                   Fairfax, VA 22030


                   VisionOSS
                   2301 N Greenville, Suite 270
                   Richardson, TX 75082


                   Vox Network Solutions, Inc
                   8000 Marina Blvd. Suite 130
                   Brisbane, CA 94005


                   Washington State Dept of Revenue
                   Taxpayer Account Admin
                   PO Box 47476
                   Olympia, WA 98504-7476


                   Washoe County Technology Services
                   PO Box 11130
                   Reno, NV 89520-0027


                   Washoe County Technology Services
                   1001 E Ninth St, Suite C220
                   Reno, NV 89512
Case 2:21-bk-12222-ER   Doc 1 Filed 03/19/21 Entered 03/19/21 15:30:15   Desc
                        Main Document    Page 36 of 36



                   Westcon / Comstor
                   44201 Nobel Drive
                   Fremont, CA 94538


                   Xmedius America Inc.
                   PO Box 848058
                   Dallas, TX 75284-8058


                   XO Communication
                   One Verizon Way
                   Basking Ridge, NJ 07920


                   Zones Inc
                   1102 15th Street S.W. Suite 102
                   Auburn, WA 98001
